Title: George Watterston to Thomas Jefferson, 29 January 1816
From: Watterston, George
To: Jefferson, Thomas


          
            Dear Sir,
             City of Washington Jany 29th 1816.
          
          I have received your letter of the 10th; but have not yet received the books you mention. Have you gotten the catalogue I requested Mr Milligan to forward you? And if you have, will you be so good as to let me know how it pleases you? You will, no doubt discover some errors in it; but those were unavoidable in the printing of so large a work—The Library Committee are dissatisfied with me for having the Catalogue printed, without having waited to consult their superior judgment; but the members generally speak very highly of your arrangement & disposition of the books & I suppose will have no hesitation in allowing for its printing—the report of the Committee to the contrary notwithstanding—
          
            I have the honor to be Very respectfully Yr obt servt
            Geo, Watterston
          
        